 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8      EVA MOORE; BROOKE SHAW;
        CHERRELLE DAVIS; and NINA
 9      DAVIS, individually and on behalf of
        all others similarly situated,
10
                              Plaintiffs,
                                                       C16-1123 TSZ
11
            v.
                                                       MINUTE ORDER
12
        MITZI JOHANKNECHT, in her
        official capacity as KING COUNTY
13
        SHERIFF,
14                            Defendant.
15
        The following Minute Order is made by direction of the Court, the Honorable
16 Thomas S. Zilly, United States District Judge:

17        (1)    Pursuant to the parties’ stipulation, docket no. 62, and in light of the
   deadline for the State of Washington to intervene in this matter having expired, see
18 Minute Order at ¶ 2 (docket no. 54), the Court SETS the following briefing schedule.
   Any response to plaintiffs’ motion for class certification shall be filed by December 14,
19 2018, and any reply in support of the motion shall be filed by December 20, 2018.
   Plaintiffs’ motion for class certification, docket no. 55, is RENOTED to December 21,
20 2018.
           (2)    The parties are REMINDED of their obligation to file a Joint Status Report
21
     by December 7, 2018, addressing the issues set forth in the Minute Order entered
     October 19, 2018, docket no. 54.
22

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 20th day of November, 2018.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
